Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 6 April 1811
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister—
Atkinson April 6th. 1811.

I have but just received your very Sisterly Letter, by Mrs Adams, handed me this morning. I immediately sat down & wrote to my Son, urged him to adjust his affairs with his Landlady, pay if possible, & thank her for any extra—kindness he has received—& quit her House as soon as convenient—I certainly know he may obtain respectable Boarding, at good Houses, for a less price—A little unconcern, or cold uninterested manner when we are sick, sinks our Spirits, & chills the vital Blood—How tenderly have I watched over the pillow, & gently, softly dressed the Blisters of my sick Boarders!—you, & I have nothing, no defficency of this kind, to reproach ourselves with, I desire to be thankful for—It grieves me to the Heart, to think how much my Son, must have suffered—There may be many excellent Landladys for the Gay, the robust, & the healthy, but alas! how few affectionate, tender Nurses—Who from genuine principles or Phylanthropy will delight to pour oil, & wine, & bind up the wounds of a Stranger, & the swoln Limbs of their fellow mortals—Yet Heaven be praised, the good Samaritan once lived, & such do still exist, though the number may be but small indeed—And those, with such a heavenly disposition, I hope he will endeavour to seek, & as soon as he can adjust his affairs, place himself under very different Care, from what he has experienced of late—
My youngest Girl has a terrible Felon, I have to poltice it several times in a Day—She neither eats, nor has slept for a fortnight much—& it must be opened again—She is patient as possible, but says, Mamm, I cannot help crying—Lydia, has gotten a bad cold & coughs again, but if nothing more happens, I intend to go to Boston, or Abby shall, as soon as I possible can—I intend going to Haverhill this afternoon & see Mrs Adams if I can—I have time to write no more then that I am, with sincere affection, in the bonds of love—your Sister
Elizabeth Peabody
PS—At Table to day, the question was asked In what does beauty consist? The Ideas of it, vary so in different countries, that it is assumed that there is none but in Opinion—I well know this, that aged people have to pay, whatever they once possessed or did for the protraction of their Lives—At least I think time has taken all, or the little I ever had—Why then does, the learned sagacious Addison say, that Beauty, it consists principally in the mind? For I am not willing, yet to allow that I am less wise, or good, & yet Abby says, “O Mamm,” how you look”—nor will I allow, that my Sister’s Hearts, or minds is less lovely, though their External figures may  decayed—

